Citation Nr: 0509578	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the Army National Guard from April 23, 1978 to May 23, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, which determined that the veteran failed 
to present new and material evidence to reopen his previously 
denied claims for service connection for water and the days 
(arthritis) and hypertension.  These claims were denied by 
the RO as not well grounded, in an August 1997 rating 
decision.  Although the veteran submitted a notice of 
disagreement (NOD) with the decision and a statement of the 
case (SOC) was issued in April 2000, the veteran failed to 
perfect his appeal.  The August 1997 decision became final.

Subsequently, on May 25, 2001, the veteran through his 
representative submitted a claim to establish service 
connection for a bilateral knee condition.  Attached to that 
submission was a duplicate statement from a VA doctor stating 
that the veteran had been a patient at the Washington VA 
Medical Center (VAMC) for four years and that he was 
diagnosed with hypertension and arthritis and was taking 
medication to control his symptoms.  

In a letter dated June 8, 2001, the subject of this appeal, 
the RO determined that the veteran failed to present new and 
material evidence to reopen his previously denied claims and 
enclosed copies of the August 1997 rating decision and the 
April 2000 SOC.  In September 2001, the veteran filed an NOD 
with regard to the June 2001 rating action.  

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provided that VA 
would, in selected instances, review and readjudicate claims 
denied as not well grounded that were still pending after 
July 14, 1999.  In a July 2002 rating decision issued in 
August 2002, the RO reviewed and readjudicated the veteran's 
claims on the merits consistent with the VCAA's mandate to 
revisit claims denied as not well grounded.  In that July 
2002 rating decision, the RO granted service connection for 
patellofemoral dysfunction of both knees, assigning separate 
initial 10 percent ratings, and denied service connection for 
hypertension on the merits.  In a July 2002 SOC on the issue 
of service connection for hypertension, the RO provided the 
veteran with the provisions implementing the notice and duty 
to assist requirements of the VCAA.  The veteran perfected 
his appeal the following month. 

In December 2002, the veteran testified at a Central Office 
(CO) hearing before the undersigned Veterans Law Judge; a 
copy of the hearing transcript is associated with the record.

In April 2003, the Board ordered further development in the 
veteran's case.  Subsequently, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  And, in 
August 2003, the Board remanded the case to the RO for 
initial consideration of the evidence obtained by the EDU and 
for any development that had yet to be accomplished.  
VAOPGCPREC 1-03.  The case was transferred to the Tiger 
Remand Team in Cleveland, Ohio, and later to the Appeals 
Management Center (AMC) in Huntington, West Virginia, for 
development.  The case now is before the Board for further 
appellate consideration.

In a September 2001 VA Form 21-4138, it appears that the 
veteran might be claiming entitlement to service connection 
for a bilateral ankle disorder.  This issue is referred to 
the RO for clarification and appropriate action.  In a June 
2004 VA Form 21-4138, the veteran indicated that his service-
connected bilateral knee disability had worsened and 
requested an increased rating.  This issue is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.

Although the veteran contends that the initial symptoms of 
his hypertension were incurred, and that he was diagnosed 
with hypertension, while on active duty, the RO has neither 
provided him with notice of what is needed to warrant service 
connection on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(3) (2004) nor requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1) (2004).  
As such, an SSOC must be issued containing the provisions of 
38 C.F.R. § 3.307(a)(3) and to consider the claim in light of 
the subsequently presented evidence.  On remand, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board also notes that the duty to assist includes 
obtaining VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The claimant testified and asserts that he 
was diagnosed with hypertension while on active duty and that 
he self-medicated himself with garlic prior to 1993, when he 
was diagnosed with congestive heart failure and treated at 
Howard University Hospital.  In a statement and a VA Form 21-
4142(JF) dated February 1, 2003, the veteran gave VA 
permission to obtain VA and private medical records from the 
Bread for the City clinic and the Howard University Hospital.  
VA treatment records from February 1993 to July 2003 and 
private treatment records from Kaiser Permanente from 
November 1994 to August 1996 and from the Bread for the City 
clinic from April 1997 to December 1997 have been associated 
with the record, but VA has not attempted to obtain the 1993 
treatment records from the Howard University Hospital 
identified by the veteran.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand order).  VA did try to obtain a 
copy of a purported June 2001 rating decision; however, none 
was found as the rating decision referred to in the RO's 
letter dated June 8, 2001 was the original August 1997 rating 
decision.  On remand, the veteran should be scheduled for an 
examination to ascertain the etiology of his hypertension.  
The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (2004); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED for the following actions:  

1.  The RO should attempt to obtain the 
veteran's records from the Howard 
University Hospital in 1993 for treatment 
for congestive heart failure and from the 
Washington DC VA Medical Center  since 
July 2003, and associate them with the 
record.  If records are unavailable, the 
provider should so state.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection for 
hypertension on a presumptive basis; (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claim on a presumptive basis; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) must request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the onset, etiology 
and nature of the veteran's hypertension.  
All tests and studies deemed necessary 
should be accomplished.  The claims file, 
this remand, and treatment records must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  In particular, 
the examiner should review the veteran's 
service medical records found towards the 
bottom of volume 1 of the claims file.  
The examiner is requested to offer a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hypertension: (a) began during, or was 
aggravated (worsened), as the result of 
some incident of active service, or (b) 
was manifested within one year of service 
discharge on May 23, 1978.  

The examiner should clearly outline the 
rationale for any opinion expressed.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim to include on a 
direct and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to the issue on appeal, 
including 38 C.F.R. § 3.307(a)(3), and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




